DETAILED ACTION
	This office action is in response to the request for continuation filed on November 15, 2021 in application 15/993,046. 
Claims 1-2, 6-8, 12-14, 18-26 are presented for examination.   Claims 1-2, 7-8, and 13-14 are amended.   Claims 3-5, 9-11 and 15-17 are cancelled.   
	IDS submitted on May 30, 2018 was acknowledged. 
35 USC 112 rejections are withdrawn based on amendments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Sangwee Ahn Reg.Num.76905 on December 13, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 1-2, 7-8 and 13-14 as follows: 
1.	(Currently Amended)  A method of managing a memory device, comprising:
receiving data to be stored in a storage memory, wherein the received data is segregated between critical data and non-critical data, wherein the storage memory is coupled to the 
storing a copy of the data in the first memory type;
determining a current or potential power loss to the memory device;
in response to determining the current or potential power loss, storing unwritten data, which is intended for the storage memory, from the first memory type to  and committing the unwritten data from the second memory type to the storage memory;
determining that the current or potential power loss has been resolved; and
in response to determining that the current or potential power loss has been resolved, copying the unwritten data from 

2.	(Currently Amended)  The method of claim 1, further comprising:
after determining the current or potential power loss to the memory device: 
receiving first incremental data to be stored in the storage memory, wherein the first incremental data is segregated between critical incremental data and non-critical incremental data;

storing a backup copy of the critical incremental data in 
receiving indication of a subsequent power loss to the memory device;
in response to receiving indication of the subsequent power loss, copying the backup copy of the critical incremental data stored in the second memory type to the storage memory;
detecting for power restoration to the memory device after the subsequent power loss; and
in response to detecting power restoration to the memory device, backup copy of the critical incremental data from 

7.	(Currently Amended)  A memory device, comprising:
a first memory type, wherein the first memory type is configured to store a first copy of data received for storage in a storage memory, wherein the first memory type is a volatile memory and the storage memory is a non-volatile memory, wherein the memory device is coupled to the storage memory via a bus within a computing system, wherein the data received for storage is segregated between critical data and non-critical data, and wherein a relative apportionment between the critical and non-critical data is defined in registers of the memory device; 

a memory controller, wherein the memory controller is configured to (i) determine a current or potential power loss to the memory device, wherein, when the memory controller determines the current or potential power loss, the memory controller copies the unwritten data, which is intended for the storage memory, from the first memory type to commits the unwritten data from the second memory type to the storage memoryunwritten data from 

8.	(Currently Amended)  The memory device of claim 7, wherein:
the first memory type is further configured to store a copy of incremental data received for storage in the storage memory, wherein the incremental data received for storage is segregated between critical incremental data and non-critical incremental data;
the second memory type is further configured to store a backup copy of the critical incremental data; and
(ii) copy the backup copy of the critical incremental data stored in the second memory type to the storage memory upon a subsequent power loss to the memory device, and (ii) copy the backup copy of the critical incremental data from power restoration to the memory device after the subsequent power loss

13.	(Currently Amended)  A computing system, comprising:
a storage memory, wherein the storage memory is a non-volatile memory;
a system controller, wherein the system controller is coupled to the storage memory via an interface; and 
a memory device coupled to the storage memory via a bus within the computing system, wherein the memory device comprises:
a first memory type, wherein the first memory type is configured to store a first copy of data received for storage in the storage memory, wherein the first memory type is a volatile memory, wherein the data received for storage is segregated between critical data and non-critical data, and wherein a relative apportionment between the critical and non-critical data is defined in registers of the memory device; 
a second memory type, 
a memory controller, wherein the memory controller is configured to (i) determine a current or potential power loss to the memory device, wherein, when the memory controller determines the current or potential power loss, the memory controller copies the unwritten data, which is intended for the storage memory, from the first memory type to commits the unwritten data from the second memory type to the storage memoryunwritten data from 

14.	(Currently Amended)  The computing system of claim 13, wherein:
the first memory type is further configured to store a copy of incremental data received for storage in the storage memory, wherein the incremental data received for storage is segregated between critical incremental data and non-critical incremental data;
the second memory type is further configured to store a backup copy of the critical incremental data; and 
the memory controller is further configured to (i) copy the critical incremental data from the first memory type to (ii) copy the backup copy of the critical incremental data stored in the second memory type to the storage memory upon a subsequent power loss to the memory device, and (ii) copy the backup copy of the critical incremental data from power restoration to the memory device after the subsequent power loss

Allowable Subject Matter
Claims 1-2, 6-8, 12-14, 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner deemed claims 21, 30-40 and 42-49 as novel when read as a whole for the limitations of in response to determining the current or potential power loss, storing unwritten data, which is intended for the storage memory, from the first memory type to the second memory type and committing the unwritten data from the second memory type to the storage memory.   It is noted that backup of data when there is a power or potential power requires copy of data to the second memory type and also committing the data to storage memory.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov